Citation Nr: 0938628	
Decision Date: 10/09/09    Archive Date: 10/22/09

DOCKET NO.  09-13 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to January 
1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2008 rating decision of the 
Lincoln, Nebraska, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied the claim for service 
connection for tinnitus.

In the Veteran's substantive appeal, he requested a hearing 
before a member of the travel board.  The Veteran was 
afforded a hearing in July 2009.  Subsequent to the July 2009 
hearing, the Veteran submitted evidence and a written waiver, 
waiving a review of this evidence by the RO.  Therefore, the 
Board has the jurisdiction.


FINDING OF FACT

When resolving all doubt in the Veteran's favor, the evidence 
shows that the Veteran's tinnitus began in service.


CONCLUSION OF LAW

Tinnitus was incurred in active military service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 3.303 (2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Pertinent Law and Regulations 

In order to establish service connection, the facts, as shown 
by evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the Veteran had a chronic disability in service or 
during an applicable presumptive period and still has such 
disability.  Such evidence must be medical unless it relates 
to a disability as to which, under the United States Court of 
Appeals for Veterans Claims' (Court's) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a disability noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection there 
must be (1) medical evidence of a current disability; (2) 
medical evidence or, in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet App. 341, 346 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative balance, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v.  
Derwinski, 1 Vet. App. 49, 53 (1990); 38 U.S.C.A. § 5107(b) 
(West 2002). 

II.  Analysis

After reviewing the evidence of record and when resolving 
doubt in the Veteran's favor, the Board finds that service 
connection for tinnitus is warranted.  At the outset, the 
Board notes that the Veteran currently complains of tinnitus 
and that tinnitus is generally a subjective sensation that 
cannot be objectively identified.  In light of the Veteran's 
subjective complaints, the Board finds that a current 
tinnitus disability is present.  

The record shows that the Veteran attributes his tinnitus to 
service.  In this regard, the Board notes that the Veteran's 
DD-214 shows that his military occupational specialty was a 
medical corpsman.  The Veteran's service treatment records do 
not show any complaints of tinnitus or hearing loss.  

The Veteran received a VA examination in January 2008.  The 
examiner reviewed the Veteran's case file and stated that 
audiometric test results from service were all within normal 
limits.  The Veteran was a medic while in service and was 
exposed to noise from helicopters.  Post service, the Veteran 
works as an agronomist for seed companies.  The examiner 
concluded that the Veteran has normal hearing sensitivity in 
both ears.  He went on to state that because there was no 
associated hearing loss at separation from service, it is not 
as likely as not that the current tinnitus was from post 
service noise exposure.  The examiner stated that there is a 
high correlation between hearing loss and tinnitus.  The 
examiner stated that the Veteran's tinnitus is more likely 
than not due to noise exposure subsequent to service.  The 
Veteran hunts small game.

In July 2009, the Veteran's doctor, Dr. A.P.K., submitted a 
letter stating that the Veteran has a long-standing history 
of tinnitus.  Dr. A.P.K. stated that the Veteran's ears are 
normal structurally and that the Veteran has more tinnitus in 
his right ear than his left ear, but that the expectation 
would be that there would be worse tinnitus in the left ear 
if the tinnitus was due to his post service shooting.  The 
examiner concluded that the Veteran's tinnitus is due to loud 
noise exposure and not due to post service exposure, as the 
Veteran wears hearing protection while shooting and does not 
experience increased tinnitus in his left ear.  

The record contains two medical opinions which address 
whether the Veteran's tinnitus is service related.  The 
question of whether the Veteran's current diagnosis had its 
onset in or is otherwise related to active service, involves 
competent medical evidence as to medical causation.  
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  It is the 
responsibility of the Board to weigh the evidence, and 
determine where to give credit and where to withhold the 
same, and in so doing, the Board may accept one medical 
opinion and reject others.  Evans v. West, 12 Vet. App. 22, 
30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  

As the two medical opinions are in opposition, the Board will 
afford the Veteran the benefit of the doubt.  The Board notes 
that the Veteran's doctor also provided specific rationale as 
to why the Veteran's post service noise exposure was minimal 
and also opined as to how noise exposure due to shooting 
would have presented in a different manner, affecting the 
left ear more than the right ear.  The VA examiner merely 
stated that the Veteran did not having hearing loss upon 
separation from service, and tinnitus and hearing loss are 
generally related.  The Board finds the rationale provided by 
the Veteran's doctor addresses the post service noise 
exposure in a more detailed manner.  Affording the Veteran 
the benefit of the doubt, the Board determines that 
entitlement to service connection for tinnitus is granted.

III.  Duty to Notify and Assist 

A discussion addressing whether the mandates of the Veterans 
Claims Assistance Act of 2000 (VCAA) have been complied with 
is not warranted.  To the extent necessary, VA has fulfilled 
its duty to notify and to assist the Veteran in the 
development of his claim.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)).  In light of the determinations 
reached in this case, no prejudice will result to the Veteran 
by the Board's consideration of this appeal at this time.  
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).





ORDER

Entitlement to service connection for tinnitus is granted.



____________________________________________
C. CRAWFORD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


